 

 

GUARANTY OF PAYMENT AND PERFORMANCE

THIS GUARANTY OF PAYMENT AND PERFORMANCE (“Guaranty”) is made as of the 21st day
of December, 2012, by PHILLIPS EDISON – ARC SHOPPING CENTER REIT INC., a
Maryland corporation (“REIT”), PHILLIPS EDISON SHOPPING CENTER OP GP LLC, a
Delaware limited liability company (“General Partner”), HERON CREEK STATION LLC,
a Delaware limited liability company, and each other Subsidiary Guarantor (as
defined in the Loan Agreement (as hereinafter defined)), jointly and severally
(collectively, the “Guarantor”) in favor of KEYBank National Association, as
administrative agent for the benefit of the Lenders (as defined in the Loan
Agreement) (“Administrative Agent”). 

R E C I T A L S

A.      Pursuant to the terms of that certain Revolving Loan Agreement between
Phillips Edison- ARC Shopping Center Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), Administrative Agent and the Lenders now
or hereafter a party thereto of even date herewith (the “Loan Agreement”), the
Lenders have agreed to make a revolving loan and other financial accommodations
to the Borrower in the principal sum of FORTY MILLION AND 00/100 DOLLARS
($40,000,000.00), increasable to TWO HUNDRED FIFTY MILLION AND 00/100 DOLLARS
($250,000,000.00) as provided in the Loan Agreement (the “Facility”) for the
purposes specified in the Loan Agreement.  All capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Loan Agreement.

B.      The Loan Agreement provides that the Facility shall be evidenced by one
or more Notes.

C.     General Partner is the general partner of the Borrower, the Borrower is a
wholly owned subsidiary of REIT, and the Subsidiary Guarantors are wholly owned
subsidiaries of Borrower.  

NOW, THEREFORE, to induce the Lenders to enter into the Loan Agreement and to
make the Facility, and in consideration thereof, Guarantor unconditionally
guarantees and agrees as follows:

1.      GUARANTY.  Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees to Lenders the complete payment and performance of
the following liabilities, obligations and indebtedness of the Borrower to
Lenders:

(a)    the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of the Revolving Credit
Notes made by the Borrower to the order of the Lenders in the aggregate
principal face amount of Forty Million and No/100 Dollars ($40,000,000.00), the
Swing Loan Note made by the Borrower to the order of the Swing Loan Lender in
the principal face amount of Four Million and No/100 Dollars ($4,000,000.00),
together with interest as provided in such Notes and together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and

1

 

--------------------------------------------------------------------------------

 

 

(b)   the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of each other Note as may be
issued under the Loan Agreement (the Notes described in subparagraph (a) above
and described in this subparagraph (b) are hereinafter referred to collectively
as the “Notes”); and

(c)    the full and prompt payment and performance when due of any and all
obligations of the Borrower to Lenders under the terms of the Loan Agreement,
including, without limitation, any reimbursement obligations with respect to
Letters of Credit, together with any replacements, supplements, renewals,
modifications, consolidations, restatements and extensions thereof; and

(d)   the full and prompt payment and performance when due of any and all
obligations of the Borrower and any Guarantor under the Security Documents,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements and extensions thereof; and

(e)    the full and prompt payment and performance of any and all other
obligations of the Borrower and any Guarantor to Lenders under any other
agreements, documents or instruments now or hereafter evidencing, securing or
otherwise relating to the indebtedness evidenced by the Notes or the other Loan
Documents. 

2.      REMEDIES.  If Guarantor fails to promptly perform its obligations under
this Guaranty, Administrative Agent may from time to time, and without first
requiring performance by the Borrower or exhausting any or all security for the
Facility, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action
compensation for all loss, cost, damage, injury and expense sustained or
incurred by Administrative Agent and/or the Lenders as a direct or indirect
consequence of the failure of Guarantor to perform its obligations together with
interest thereon at the rate of interest applicable to the principal balance of
the Notes.  Guarantor hereby agrees and acknowledges that this Guaranty is an
instrument for the payment of money, and hereby consents that Administrative
Agent, at its sole option, in the event of a default by Guarantor in the payment
of any sums due hereunder, shall have the right to bring a motion action under
New York CPLR Section 3213.

3.      RIGHTS OF ADMINISTRATIVE AGENT.  Guarantor authorizes Administrative
Agent, without giving notice to Guarantor or obtaining Guarantor’s consent and
without affecting the liability of Guarantor, from time to time to: (a) renew or
extend all or any portion of the Borrower’s obligations under the Notes or any
of the other Loan Documents; (b) declare all sums owing to Administrative Agent
and the Lenders under the Notes and the other Loan Documents due and payable
upon the occurrence of a Default (as defined in the Loan Agreement) under the
Loan Documents; (c) make non‑material changes in the dates specified for
payments of any sums payable in periodic installments under the Notes or any of
the other Loan Documents; (d) otherwise modify the terms of any of the Loan
Documents, including increases in the principal amount of the Notes in
accordance with the provisions of the Loan Agreement, but excluding (i) changes
in the manner by which interest rates, fees or charges are calculated under the
Notes and the other Loan Documents (Guarantor acknowledges that if the Notes or
other Loan Documents so provide, said interest rates, fees

--------------------------------------------------------------------------------

 

 

and charges may vary from time to time) or (ii) advancement of the Maturity Date
of the Notes where no Default has occurred under the Loan Documents; (e) take
and hold security for the performance of the Borrower’s obligations under the
Notes or the other Loan Documents and exchange, enforce, waive and release any
such security; (f) apply such security and direct the order or manner of sale
thereof as Administrative Agent in its discretion may determine; (g) release,
substitute or add any one or more endorsers of the Notes or guarantors of the
Borrower’s obligations under the Notes or the other Loan Documents; (h) apply
payments received by Administrative Agent from the Borrower, Guarantor or any
other guarantor to any obligations of the Borrower to the Lenders, in such order
as Administrative Agent shall determine in its sole discretion, whether or not
any such obligations are covered by this Guaranty; (i) assign this Guaranty in
whole or in part; and (j) assign, transfer or negotiate all or any part of the
indebtedness guaranteed by this Guaranty.

4.      GUARANTOR’S WAIVERS.  Guarantor waives: (a) any defense based upon any
legal disability or other defense of the Borrower, any other guarantor or other
person, or by reason of the cessation or limitation of the liability of the
Borrower from any cause other than full payment of all sums payable under the
Notes or any of the other Loan Documents; (b) any defense based upon any lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of the Borrower or any principal of the Borrower or any defect in
the formation of the Borrower or any principal of Borrower; (c) any defense
based upon the application by the Borrower of the proceeds of the Facility for
purposes other than the purposes represented by the Borrower to Administrative
Agent or intended or understood by Administrative Agent or Guarantor; (d) any
and all rights and defenses arising out of an election of remedies by
Administrative Agent; (e) any defense based upon Administrative Agent’s failure
to disclose to Guarantor any information concerning the Borrower’s financial
condition or any other circumstances bearing on the Borrower’s ability to pay
all sums payable under the Notes or any of the other Loan Documents; (f) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Administrative
Agent’s election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code or
any successor statute; (h) any defense based upon any borrowing or any grant of
a security interest under Section 364 of the Federal Bankruptcy Code; (i) any
right of subrogation, any right to enforce any remedy which Administrative Agent
and/or the Lenders may have against the Borrower or any other Guarantor and any
right to participate in, or benefit from, any security for the Notes or the
other Loan Documents now or hereafter held by Administrative Agent; (j)
presentment, demand, protest and notice of any kind; (k) the benefit of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof; and (l) to the fullest extent permitted by law, any other
legal, equitable or surety defenses whatsoever to which Guarantor might
otherwise be entitled, it being the intention that the obligations of Guarantor
hereunder are absolute, unconditional and irrevocable.  These rights and
defenses being waived by Guarantor include, but are not limited to, any rights
or defenses based upon or relating to suretyship, priority of liens, relations
of debtor and creditor, and judgment in civil trials.  Finally, Guarantor agrees
that the performance of any act or any payment which tolls any statute of
limitations applicable to the Notes or any of the other Loan Documents shall
similarly operate to toll the statute of limitations applicable to Guarantor’s
liability hereunder.

3

 

--------------------------------------------------------------------------------

 

 

5.      GUARANTOR’S WARRANTIES.  Guarantor warrants and acknowledges that: (a)
the Lenders would not make the Facility but for this Guaranty; (b) there are no
conditions precedent to the effectiveness of this Guaranty; (c) Guarantor has
established adequate means of obtaining from sources other than Administrative
Agent and/or the Lenders, on a continuing basis, financial and other information
pertaining to the Borrower’s financial condition, the Collateral, the Real
Estate Assets and the Borrower’s activities relating thereto and the status of
the Borrower’s performance of obligations under the Loan Documents, and
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder and Administrative Agent has made no representation to Guarantor as to
any such matters; (d) the most recent financial statements of Guarantor
previously delivered to Administrative Agent are true and correct in all
respects, have been prepared in accordance with generally accepted accounting
principles consistently applied (or other principles acceptable to
Administrative Agent) and fairly present the financial condition of Guarantor as
of the respective dates thereof, and no material adverse change has occurred in
the financial condition of Guarantor since the respective dates thereof; and
(e) Guarantor has not and will not, without the prior written consent of
Administrative Agent, sell, lease, assign, encumber, hypothecate, transfer or
otherwise dispose of all or substantially all of Guarantor’s assets, or any
interest therein, other than in the ordinary course of Guarantor’s business.

6.      SUBORDINATION.  Guarantor subordinates all present and future
indebtedness owing by the Borrower to Guarantor to the obligations at any time
owing by the Borrower to Administrative Agent and the Lenders under the Notes
and the other Loan Documents.  Guarantor assigns all such indebtedness to the
Administrative Agent for the benefit of the Lenders as security for this
Guaranty, the Notes and the other Loan Documents.  Guarantor agrees to make no
claim for such indebtedness until all obligations of the Borrower under the
Notes and the other Loan Documents have been fully discharged.  Guarantor
further agrees not to assign all or any part of such indebtedness unless
Administrative Agent is given prior notice and such assignment is expressly made
subject to the terms of this Guaranty.  If Administrative Agent so requests,
(a) all instruments evidencing such indebtedness shall be duly endorsed and
delivered to Administrative Agent, (b) all security for such indebtedness shall
be duly assigned and delivered to Administrative Agent, (c) such indebtedness
shall be enforced, collected and held by Guarantor as trustee for the Lenders
and shall be paid over to Administrative Agent for the benefit of the Lenders on
account of the Facility but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty, and (d)
Guarantor shall execute, file and record such documents and instruments and take
such other action as Administrative Agent deems necessary or appropriate to
perfect, preserve and enforce the Lenders’ rights in and to such indebtedness
and any security therefor.  If Guarantor fails to take any such action,
Administrative Agent, as attorney-in-fact for Guarantor, is hereby authorized to
do so in the name of Guarantor.  The foregoing power of attorney is coupled with
an interest and cannot be revoked.

7.      BANKRUPTCY OF BORROWER.  In any bankruptcy or other proceeding in which
the filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against the Borrower relating to any indebtedness of the
Borrower to Guarantor and shall assign to Administrative Agent for the benefit
of the Lenders all rights of Guarantor thereunder. If Guarantor does not file
any such claim, Administrative Agent, as attorney-in-fact for Guarantor, is
hereby authorized to do so in the name of Guarantor or, in

4

 

--------------------------------------------------------------------------------

 

 

Administrative Agent’s discretion, to assign the claim to a nominee and to cause
proof of claim to be filed in the name of Administrative Agent’s nominee.  The
foregoing power of attorney is coupled with an interest and cannot be revoked. 
Administrative Agent or its nominee shall have the right, in its reasonable
discretion, to accept or reject any plan proposed in such proceeding and to take
any other action which a party filing a claim is entitled to do.  In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Administrative Agent for the benefit
of the Lenders the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Administrative Agent for
the benefit of the Lenders all of Guarantor’s rights to any such payments or
distributions; provided, however, Guarantor’s obligations hereunder shall not be
satisfied except to the extent that Administrative Agent receives cash by reason
of any such payment or distribution.  If Administrative Agent receives anything
hereunder other than cash, the same shall be held as collateral for amounts due
under this Guaranty.  If all or any portion of the obligations guaranteed
hereunder are paid or performed, the obligations of Guarantor hereunder shall
continue and shall remain in full force and effect in the event that all or any
part of such payment or performance is avoided or recovered directly or
indirectly from Administrative Agent and/or the Lenders as a preference,
fraudulent transfer or otherwise under the Bankruptcy Code or other similar
laws, irrespective of (a) any notice of revocation given by Guarantor prior to
such avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

8.      FACILITY SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION.  Guarantor
agrees that the Lenders may elect, at any time, to sell, assign, or grant
participations in all or any portion of its rights and obligations under the
Loan Documents and this Guaranty, and that any such sale, assignment or
participation may be to one or more financial institutions, private investors,
and/or other entities, at the Lenders’ sole discretion.  Guarantor further
agrees that Administrative Agent and the Lenders may disseminate to any such
actual or potential purchaser(s), assignee(s) or participant(s) all documents
and information (including, without limitation, all financial information) which
has been or is hereafter provided to or known to Administrative Agent and the
Lenders with respect to:  (a) the Collateral or the Real Estate Assets and their
operation; (b) any party connected with the Facility (including, without
limitation, Guarantor, the Borrower, any partner of the Borrower, any
constituent partner of the Borrower, any other guarantor and any non-borrower
trustor); and/or (c) any lending relationship other than the Facility which
Administrative Agent and/or the Lenders may have with any party connected with
the Facility.  In the event of any such sale, assignment or participation,
Administrative Agent and the Lenders and the parties to such transaction shall
share in the rights and obligations of Administrative Agent and the Lenders as
set forth in the Loan Documents only as and to the extent they agree among
themselves.  In connection with any such sale, assignment or participation,
Guarantor further agrees that the Guaranty shall be sufficient evidence of the
obligations of Guarantor to each purchaser, assignee, or participant, and upon
written request by Administrative Agent, Guarantor shall consent to such
amendments or modifications to the Loan Documents as may be reasonably required
in order to evidence any such sale, assignment, or participation.

Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any Lender may at any time and from time to time pledge
and

5

 

--------------------------------------------------------------------------------

 

 

assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release such Lender from its obligations thereunder.

9.      ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS.  This Guaranty is a
continuing guaranty of payment and not of collection and cannot be revoked by
Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Section 1 hereof arising or created after any attempted revocation
hereof or after the death of Guarantor (if Guarantor is a natural person, in
which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The obligations of Guarantor
hereunder shall be in addition to and shall not limit or in any way affect the
obligations of Guarantor under any other existing or future guaranties unless
said other guaranties are expressly modified or revoked in writing. This
Guaranty is independent of the obligations of the Borrower under the Notes and
the other Loan Documents. Administrative Agent may bring a separate action to
enforce the provisions hereof against Guarantor without taking action against
the Borrower or any other party or joining the Borrower or any other party as a
party to such action. 

10.  ATTORNEYS’ FEES; ENFORCEMENT.  If any attorney is engaged by Administrative
Agent or any Lender to enforce or defend any provision of this Guaranty, or any
of the other Loan Documents, or as a consequence of any Default under the Loan
Documents, with or without the filing of any legal action or proceeding,
Guarantor shall pay to Administrative Agent for the benefit of the Lenders,
immediately upon demand all attorneys’ fees and costs incurred by Administrative
Agent or any Lender in connection therewith, together with interest thereon from
the date of such demand until paid at the rate of interest applicable to the
principal balance of the Notes as specified therein.

11.  RULES OF CONSTRUCTION.  The word “Borrower” as used herein shall include
both the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Notes and the other Loan Documents.  The term “person” as
used herein shall include any individual, company, trust or other legal entity
of any kind whatsoever. If this Guaranty is executed by more than one person,
the term “Guarantor” shall include all such persons. When the context and
construction so require, all words used in the singular herein shall be deemed
to have been used in the plural and vice versa.  All headings appearing in this
Guaranty are for convenience only and shall be disregarded in construing this
Guaranty.

12.  CREDIT REPORTS.  Each legal entity and individual obligated on this
Guaranty hereby authorizes Administrative Agent to order and obtain, from a
credit reporting agency of Administrative Agent’s and Lenders’ choice, a third
party credit report on such legal entity and individual.

13.  GOVERNING LAW.  This Guaranty shall pursuant to Section 5-1401 of the New
York General Obligations Law be governed by, and construed in accordance with,
the laws of the State of New York, except to the extent preempted by federal
laws.  Guarantor and all persons and entities in any manner obligated to
Administrative Agent and the Lenders under this Guaranty consent to the
jurisdiction of any federal or state court within the State of New

6

 

--------------------------------------------------------------------------------

 

 

York having proper venue and also consent to service of process by any means
authorized by New York or federal law.

14.  MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the
heirs, executors, administrators, legal representatives, nominees, successors
and assigns of Guarantor, Administrative Agent and the Lenders.  No Guarantor
shall assign or transfer any of its rights or obligations under this Guaranty
without the prior written consent of Administrative Agent and the Lenders.  The
liability of all persons and entities who are in any manner obligated hereunder
shall be joint and several. If any provision of this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed from this Guaranty and the
remaining parts shall remain in full force as though the invalid, illegal or
unenforceable portion had never been part of this Guaranty.  Time is of the
essence of this Guaranty.

15.  ADDITIONAL PROVISIONS.  Such additional terms, covenants and conditions as
may be set forth on any exhibit executed by Guarantor and attached hereto which
recites that it is an exhibit to this Guaranty are incorporated herein by this
reference.

16.  ENFORCEABILITY.  Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Administrative Agent’s and the
Lenders’ consideration for entering into this transaction, Administrative Agent
and the Lenders have specifically bargained for the waiver and relinquishment by
Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein.  Given all of the above,
Guarantor does hereby represent and confirm to Administrative Agent and the
Lenders that Guarantor is fully informed regarding, and that Guarantor does
thoroughly understand: (i) the nature of all such possible defenses, and (ii)
the circumstances under which such defenses may arise, and (iii) the benefits
which such defenses might confer upon Guarantor, and (iv) the legal consequences
to Guarantor of waiving such defenses.  Guarantor acknowledges that Guarantor
makes this Guaranty with the intent that this Guaranty and all of the informed
waivers herein shall each and all be fully enforceable by Administrative Agent,
and that Administrative Agent and the Lenders are induced to enter into this
transaction in material reliance upon the presumed full enforceability thereof.

17.  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS GUARANTY, AND BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT AND THE LENDERS, HEREBY EXPRESSLY WAIVE
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a)
ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR
FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER

7

 

--------------------------------------------------------------------------------

 

 

ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
AND ADMINISTRATIVE AGENT AND THE LENDERS HEREBY AGREE AND CONSENT THAT ANY PARTY
TO THIS GUARANTY AND ADMINISTRATIVE AGENT AND THE LENDERS MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO AND ADMINISTRATIVE AGENT AND THE LENDERS TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

18.  JOINDER TO CERTAIN COVENANTS IN LOAN AGREEMENT.  Guarantor hereby makes the
representations and warranties concerning Guarantor contained in Article 6 of
the Loan Agreement as to itself only and covenants and agrees to be bound by the
covenants of Guarantor contained in Articles 5 and 8 of the Loan Agreement as to
itself only.

19.  NOTICES.  All notices, demands, or other communications under this Guaranty
shall be in writing and shall be delivered to the appropriate party at the
address set forth on the signature page of this Guaranty (or with respect to
Administrative Agent and the Lenders, at the address set forth in the Loan
Agreement) (subject to change from time to time by written notice to all other
parties to this Guaranty).  All communications shall be deemed served upon
delivery of, or if mailed, upon the first to occur of receipt, the expiration of
one (1) Business Day after deposit with a reputable overnight delivery service,
or the expiration of three (3) days after the deposit in the United States
Postal Service mail, postage prepaid and addressed to the address of Guarantors
or Administrative Agent and Lenders at the address specified in the Loan
Agreement; provided, however, that non-receipt of any communication as the
result of any change of address of which the sending party was not notified or
as the result of a refusal to accept delivery shall be deemed receipt of such
communication.

[Signatures on following page]

8

 

--------------------------------------------------------------------------------

 

 

[Signature page to Guaranty of Payment and Performance]

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty under seal as of the
date appearing on the first page of this Guaranty.

 

 

PHILLIPS EDISON – ARC SHOPPING CENTER REIT INC.

 

By:  /s/ Richard J. Smith______________________
Name:  Richard J. Smith______________________
Title:   Vice President________________________ 

 

                                                                        PHILLIPS
EDISON SHOPPING CENTER

                                                                       OP GP LLC

 

 

By:  /s/ Richard J. Smith______________________ 
Name:  Richard J. Smith______________________
Title:   Vice President________________________ 

HERON CREEK STATION LLC

 

By:  /s/ Richard J. Smith______________________
Name:  Richard J. Smith______________________
Title:   Vice President________________________ 

 

[End of Signatures]

Guarantors’ Address: 

 

c/o Phillips Edison & Company Ltd.

11501 Northlake Drive

Cincinnati, Ohio  45249

Attention:        Richard Smith

                        Chief Financial Officer

 

9

 

--------------------------------------------------------------------------------

 